NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0230n.06
                            Filed: March 28, 2007

                                            No. 06-3737

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

MELISSA MITCHELL, JENNIFER                            )
FRIETSCH, AND SCOTT OROS,                             )
                                                      )
       Plaintiffs-Appellants,                         )
                                                      )       ON APPEAL from the
v.                                                    )       United States District
                                                      )       Court for the Southern District
                                                      )       of Ohio
ABERCROMBIE & FITCH CO. AND                           )
ABERCROMBIE & FITCH STORES, INC.,                     )
                                                      )
       Defendants-Appellees.                          )



       Before: COOK and McKEAGUE, Circuit Judges, and EDGAR, Senior District Judge.*


       PER CURIAM. The district court addressed all issues in this case in a comprehensive, well

reasoned opinion entered on March 31, 2006, granting Abercrombie & Fitch Co.’s motion for

summary judgment and dismissing all claims under federal and Ohio law. This Court AFFIRMS

the district court’s judgment on the basis of that opinion. This Court notes, however, that without

saying so explicitly, the district court in effect declined to exercise supplemental jurisdiction over

the plaintiff’s claims under Pennsylvania law. As acknowledged by counsel for Abercrombie &

Fitch Co. at oral argument, the plaintiffs’ claims under Pennsylvania law are deemed to have been

dismissed without prejudice by the district court.

       *
        The Hon. R. Allan Edgar, Senior United States District Judge for the Eastern District of
Tennessee, sitting by designation.